            Case 1:19-cv-00234-PAE Document 41 Filed 05/10/19 Page 1 of 2
                                                         U.S. Department of Justice

               United States Attorney
               Southern District of New York


86 Chambers Street
New York, New York 10007


                                                         May 10, 2019

BY ECF
Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       Open Society Justice Initiative v. Central Intelligence Agency, et al.,
                   No. 19 Civ. 234 (PAE) (BCM)
                   Open Society Justice Initiative v. Department of Justice, et al.,
                   No. 19 Civ. 1329 (PAE) (BCM)

Dear Judge Engelmayer:

        We write pursuant to the Court’s scheduling order, ECF No. 30, to provide a further
status update.

        State Department searches. State has identified approximately 20,300 pages of
potentially responsive pages in the Everest database, and previously identified approximately
2,868 potentially responsive pages in the State Archiving System database, which together total
approximately 700 records. Because of the nature of the Everest database search, State believes
that there is a fair amount of duplication in the Everest results, and anticipates that the actual
page count will be substantially lower. State is currently working on de-duplicating the records.
As previously requested by the parties, and ordered by the Court, State is submitting a letter brief
and declaration on May 13, 2019 to support its proposal to process 300 pages of records per
month, and plaintiff will file a responsive letter brief on May 20. See Dkt. No. 40. State is
proceeding with processing at the rate of 300 pages per month in the interim.

        In addition to the Everest and SAS records, State has been working to identify up to five
custodians for each of the 13 previously identified State offices or components most likely to
possess substantive responsive records. State has obtained almost all of this information, and so
far has identified approximately 60,300 potentially responsive records associated with those
custodians. The parties are attempting to further narrow that search.

        NSA. NSA is in the process of de-duping the records and assessing how long processing
will take and plans by May 15, 2019 to provide Plaintiff with a firm deadline for completing
processing.
         Case 1:19-cv-00234-PAE Document 41 Filed 05/10/19 Page 2 of 2
Honorable Paul A. Engelmayer                                                          Page 2
May 10, 2019
      CIA and ODNI. CIA and ODNI’s searches are now complete and the agencies are
working to provide a processing proposal to plaintiff by May 13, 2019.

      Other agencies. DOD and DOJ’s searches are ongoing and should conclude by May 29,
2019. FBI’s search was previously completed.

       We thank the Court for its attention to this matter.

                                              Respectfully submitted,

By: /s/ David Sandler                             GEOFFREY S. BERMAN
Catherine Amirfar                                 United States Attorney for the
(camirfar@debevoise.com)                          Southern District of New York
David Sandler
(dsandler@debevoise.com)                          By: /s/ Natasha Teleanu
Ashika Singh                                      PETER ARONOFF
(asingh@debevoise.com)                            NATASHA TELEANU
DEBEVOISE & PLIMPTON LLP                          Assistant United States Attorneys
919 Third Avenue                                  Telephone: (212) 637-2697/2528
New York, New York 10022                          Facsimile: (212) 637-2717
Tel.: (212) 909-6000                              E-mail: peter.aronoff@usdoj.gov
                                                          natasha.teleanu@usdoj.gov
Amrit Singh
James A. Goldston                                 Counsel for Defendants
OPEN SOCIETY JUSTICE INITIATIVE
224 West 57th Street
New York, New York 10019
Tel.: (212) 548-0600

Counsel for Plaintiff
